OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22162 The RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(937) 643-1000 Date of fiscal year end:November 30, 2010 Date of reporting period: November 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The RAM Funds The RAM Small/Mid Cap Fund Annual Report November 30, 2010 Investment Adviser Riazzi Asset Management, LLC Dayton, OH The RAM Funds January 14, 2011 The equity markets finished the year on an optimistic note as participants cheered the Federal Reserve’s monetary plans to provide a second round of economic stimulus.Despite signs of a slowdown in the economic recovery mid-year, market pundits were optimistic that accommodative monetary policy would reinvigorate the recovery, and perhaps help the ailing labor markets.In particular, further expansion of the monetary base was anticipated to be inflationary, and sectors poised to benefit from such an environment, such as commodity-related stocks and industrials, led the rally. For the year, the RAM Small/Mid Cap Fund (the “Fund”) posted a solid absolute return, but failed to keep up with the heated pace of the benchmark.For the fiscal year ended November 30, 2010, the RAM Small/Mid Cap Fund (Class A) returned 10.18%, excluding the impact of sales charges, versus 23.75% for the Russell 2500 Value Index.Energy was the best performing sector for the Fund, with strong absolute and relative gains.McDermott, Swift and Superior Energy all rose in excess of 55% for the period. Financials also provided strong absolute and relative gains, aided in large part by big moves in alternative credit providers, EzCorp and First Cash Financial.The Fund had two positions bought out during the period at significant premiums: Cogent and Gymboree. Despite big moves in several other portfolio holdings such as KBR and Wright Express, we trailed due primarily to below benchmark returns in the Industrials sector.Our exposure in the Industrials sector has held back performance this year because of the less cyclical nature of the companies we own and disappointing revenue trends at consulting firms Navigant and FTI Consulting. Additionally, Dean Foods and Aegean Marine experienced deteriorating trends in their business models, and we exited both positions during the year. Our macroeconomic outlook has not changed significantly. Improving credit conditions, a low interest rate environment and accommodative fiscal policy should remain supportive of the economic recovery. Optimal growth, we believe, will remain elusive due to structural headwinds including an impaired housing market, consumer deleveraging and stubbornly high unemployment.A second round of quantitative easing has reinvigorated the market in the near term but makes it difficult to determine whether the economy is self sustaining. The Fund is positioned to take advantage of opportunities where we have identified profit potential unrecognized by the market.Specifically, we own holdings leveraged to the macro themes of energy infrastructure build-out, tight consumer credit and conscientious consumer spending.Beyond these broad themes we have identified companies that have specific catalysts for earnings growth, which importantly, are independent of a strong economic tailwind.In addition, our portfolio of high margin businesses with strong balance sheets makes both attractive acquirers and acquisition candidates. 1 In previous commentaries, we have discussed how our near-term underperformance relative to market indices can, in part, be traced to lower quality stocks outperforming the returns of higher quality stocks. Recessions have typically been followed by sustained low-quality rallies that far exceed the returns of high quality stocks often for as long as 12 to 16 months.However, the opposite tends to be true throughout the remainder of a market recovery and through bear markets.The result is that, over the longer term, high quality has typically outperformed low quality with less volatility and there has been a pronounced penalty to investors who overstay their exposure to lower quality stocks once the initial bear market rally concludes.Recent market behavior would suggest that we have reached that inflection point and that fundamentals have begun their return to favor. As high quality managers, we look for stocks with strong earnings potential yet to be fully discovered or appreciated by the markets. This philosophy is core to us. We remain confident that over a full market cycle our stock selection process will yield superior returns for our clients. Michelle Stevens, CFAJohn Riazzi, CFA The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Fee waivers have positively impacted the Fund’s performance over the relevant periods and without such waivers, Fund performance would have been lower. For information on the Fund’s current expense ratio please see the Financial Highlights table included in this Report. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-884-8099. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.theramfunds.com or call 1-888-884-8099 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The RAM Funds are distributed by Ultimus Fund Distributors, LLC. 2 THE RAM SMALL/MID CAP FUND CLASS A (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The RAM Small/Mid Cap Fund - Class A(a) versus the Russell 2500 Value Index Average Annual Total Returns (b) (for periods ended November 30, 2010) One Year Since Inception* The RAM Small/Mid Cap Fund - Class A(a) 5.78% 16.68% Russell 2500 Value Index 23.75% 25.95% (a) The change in value of the initial $10,000 investment shown in the line graph and the total return in the above table reflect the maximum front-end sales load of 4.00%. (b) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. * Commencement of operations was December 22, 2008. 3 THE RAM SMALL/MID CAP FUND CLASS I (Unaudited) Comparison of the Change in Value of a $100,000 Investment in The RAM Small/Mid Cap Fund - Class I versus the Russell 2500 Value Index Average Annual Total Returns (a) (for periods ended November 30, 2010) One Year Since Inception* The RAM Small/Mid Cap Fund - Class I 10.50% 23.24% Russell 2500 Value Index 23.75% 39.35% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. * Commencement of operations was April 1, 2009. 4 The RAM Small/Mid Cap Fund Portfolio Information November 30, 2010 (Unaudited) TEN LARGEST EQUITY HOLDINGS % of Company Net Assets EZCORP, Inc. - Class A 4.6% CMS Energy Corp. 3.6% Omega Healthcare Investors, Inc. 3.6% LTC Properties, Inc. 3.3% Dollar Tree, Inc. 3.2% Superior Energy Services, Inc. 3.1% McDermott International, Inc. 3.1% Wright Express Corp. 3.1% HCC Insurance Holdings, Inc. 3.0% ICU Medical, Inc. 3.0% ASSET ALLOCATION % of Sector Net Assets Consumer Discretionary 16.6% Consumer Staples 1.2% Energy 13.8% Financials 24.5% Health Care 8.0% Industrials 14.7% Information Technology 10.4% Telecommunication Services 2.1% Utilities 5.7% Cash Equivalents, Other Assets and Liabilities 3.0% 100.0% 5 The RAM Small/Mid Cap Fund Schedule of Investments November 30, 2010 COMMON STOCKS — 97.0% Shares Value Consumer Discretionary - 16.6% Distributors - 1.5% LKQ Corp. * $ Household Durables - 2.2% Jarden Corp. Media - 1.9% John Wiley & Sons, Inc. - Class A Multiline Retail - 4.8% Big Lots, Inc. * Dollar Tree, Inc. * Specialty Retail - 4.2% Jo-Ann Stores, Inc. * Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 2.0% Hanesbrands, Inc. * Consumer Staples - 1.2% Food Products - 1.2% Dean Foods Co. * Energy - 13.8% Energy Equipment & Services - 10.0% Ensco plc - ADR Helix Energy Solutions Group, Inc. * McDermott International, Inc. * Superior Energy Services, Inc. * Oil, Gas & Consumable Fuels - 3.8% PetroHawk Energy Corp. * Swift Energy Co. * Financials - 24.5% Consumer Finance - 7.5% EZCORP, Inc. - Class A * First Cash Financial Services, Inc. * Insurance - 4.6% Fidelity National Financial, Inc. - Class A HCC Insurance Holdings, Inc. Real Estate Investment Trusts (REITs) - 10.9% Annaly Capital Management, Inc. BioMed Realty Trust, Inc. 6 The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 97.0% (Continued) Shares Value Financials - 24.5% (Continued) Real Estate Investment Trusts (REITs) - 10.9% (Continued) LTC Properties, Inc. $ Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 1.5% Beneficial Mutual Bancorp, Inc. * Health Care - 8.0% Health Care Equipment & Supplies - 4.3% CareFusion Corp. * ICU Medical, Inc. * Life Sciences Tools & Services - 1.6% ICON plc - ADR * Pharmaceuticals - 2.1% Warner Chilcott plc - Class A Industrials - 14.7% Aerospace & Defense - 2.0% Triumph Group, Inc. Commercial Services & Supplies - 2.4% Republic Services, Inc. Construction & Engineering - 2.6% KBR, Inc. Electrical Equipment - 2.0% Babcock & Wilcox Co. * Marine - 1.7% Navios Maritime Holdings, Inc. Professional Services - 4.0% FTI Consulting, Inc. * Navigant Consulting, Inc. * Information Technology - 10.4% Internet Software & Services - 2.8% VeriSign, Inc. * IT Services - 7.6% Fiserv, Inc. * Lender Processing Services, Inc. Wright Express Corp. * 7 The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 97.0% (Continued) Shares Value Telecommunication Services - 2.1% Diversified Telecommunication Services - 2.1% Frontier Communications Corp. $ Utilities - 5.7% Electric Utilities - 2.1% UIL Holdings Corp. Multi-Utilities - 3.6% CMS Energy Corp. Total Common Stocks (Cost $7,451,038) $ MONEY MARKET FUNDS — 3.5% Shares Value AIM Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.06% (a) (Cost $305,144) $ Total Investments at Value — 100.5% (Cost $7,756,182) $ Liabilities in Excess of Other Assets — (0.5%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2010 . See accompanying notes to financial statements. 8 The RAM Small/Mid Cap Fund Statement of Assets and Liabilities November 30, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Receivable for capital shares sold Receivable from Adviser (Note 2) Dividends receivable 92 Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to administrator (Note 2) Payable for securities purchased Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gains from security transactions Net unrealized appreciation on investments Net assets $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and redemption price per share(Note 1) $ Maximum offering price per share (Note 1) $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(Note 1) $ See accompanying notes to financial statements. 9 The RAM Small/Mid Cap Fund Statement of Operations For the Year Ended November 30, 2010 INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 2) Transfer agent fees - Class A (Note 2) Transfer agent fees - Class I (Note 2) Fund accounting fees (Note 2) Professional fees Compliance service fees (Note 2) Registration fees - Common Registration fees - Class A Registration fees - Class I Administration fees (Note 2) Custody and bank service fees Insurance expense Distribution expense - Class A (Note 2) Trustees' fees and expenses Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Adviser (Note 2): Common Class A Class I NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 The RAM Small/Mid Cap Fund Statements of Changes in Net Assets Year Period Ended Ended November 30, November 30, 2009(a) FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class A ) ) From net investment income, Class I ) - From net realized gains on investments, Class A ) - From net realized gains on investments, Class I ) - Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS CLASS A Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class A capital share transactions ) CLASS I Proceeds from shares sold Reinvestment of distributions to shareholders - Payments for shares redeemed ) ) Net increase in net assets from Class I capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period - End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ SUMMARY OF CAPITAL SHARE ACTIVITY CLASS A Shares sold Shares issued in reinvestment of distributions to shareholders 55 Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period - Shares outstanding, end of period CLASS I Shares sold Shares issued in reinvestment of distributions to shareholders - Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period - Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 22, 2008 for Class A shares and April 1, 2009 for Class I shares) through November 30, 2009. See accompanying notes to financial statements. 11 The RAM Small/Mid Cap Fund - Class A Financial Highlights Per share data for a share outstanding throughout each period: Year Period Ended Ended November 30, November 30, 2009(a) Net asset value at beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) ) From net realized gains on investments ) - Total distributions ) ) Net asset value at end of period $ $ Total return (b) 10.18% 27.55% (c) Net assets at end of period (000's) $ $ Ratio of net expenses to average net assets (d) 1.30% 1.30% (e) Ratio of net investment income to average net assets 1.86% 0.72% (e) Portfolio turnover rate 49% 35% (c) (a) Represents the period from the commencement of operations (December 22, 2008) through November 30, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares.Total returns shown do not include the effect of applicable sales loads. (c) Not annualized. (d) Absent fee reductions and expense reimbursements by the Adviser, the ratio of expenses to average net assets would have been 3.91% and 9.05%(e) for the periods ended November 30, 2010 and 2009, respectively (Note 2). (e) Annualized. See accompanying notes to financial statements. 12 The RAM Small/Mid Cap Fund - Class I Financial Highlights Per share data for a share outstanding throughout each period: Year Period Ended Ended November 30, November 30, 2009(a) Net asset value at beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) - From net realized gains on investments ) - Total distributions ) - Net asset value at end of period $ $ Total return (b) 10.50% 28.17% (c) Net assets at end of period (000's) $ $ Ratio of net expenses to average net assets (d) 1.05% 1.05% (e) Ratio of net investment income to average net assets 2.18% 0.65% (e) Portfolio turnover rate 49% 35% (c) (a) Represents the period from the commencement of operations (April 1, 2009) through November 30, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Absent fee reductions and expense reimbursements by the Adviser, the ratio of expenses to average net assets would have been 2.91% and 3.67%(e) for the periods ended November 30, 2010 and 2009, respectively (Note 2). (e) Annualized. See accompanying notes to financial statements. 13 The RAM Small/Mid Cap Fund Notes to Financial Statements November 30, 2010 1. Organization and Significant Accounting Policies Organization The RAM Small/Mid Cap Fund (the “Fund”) is a diversified series of The RAM Funds (the “Trust”), an open-end management investment company established as an Ohio business trust under a Declaration of Trust dated December 20, 2007.Class A shares of the Fund commenced operations on December 22, 2008.Class I shares of the Fund commenced operations on April 1, 2009. The Fund seeks to achieve long-term capital appreciation. The Fund is authorized to issue two classes of shares: Class A shares (sold subject to a maximum front-end sales load of 4% and a distribution fee of up to 0.25% of the average daily net assets attributable to Class A shares) and Class I shares (sold without any sales loads or distribution fees).Each class of shares represents an interest in the same assets of the Fund, has the same rights and is identical in all material respects except that: (1) Class A shares bear the expenses of distribution fees; (2) certain other class-specific expenses will be borne solely by the class to which such expenses are attributable; (3) each class has exclusive voting rights with respect to matters relating to its own distribution arrangements; and (4) Class I shares require a higher minimum initial investment. The following is a summary of the Fund’s significant accounting policies: Valuation of Securities The Fund’s portfolio securities, such as common stocks and shares of real estate investment trusts (“REITs”), are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sales price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Debt securities will be valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less, has been determined in good faith by the Board of Trustees to be represented by amortized cost which approximates fair value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs 14 The RAM Small/Mid Cap Fund Notes to Financial Statements (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level of the fair value hierarchy within which the fair value measurement falls (in its entirety), is determined based on the lowest level input that is significant to the fair value measurement. The following is a summaryThe following is a summary of the inputs used to value the Fund’s investments by security type as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks (including REITs) $ $
